Citation Nr: 0705109	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-15 747	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include schizophrenia, paranoid type, and an 
adjustment disorder with mixed anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1972 to 
November 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.  

On his June 2004 application for benefits, the veteran 
claimed service connection for a mental problem.  The issue 
has been recharacterized as stated above to more accurately 
reflect the veteran's intentions.


FINDINGS OF FACT

1.  The evidence does not demonstrate that the veteran had a 
psychiatric disability prior to service.

2.  Psychiatric problems were not demonstrated in service or 
for many years thereafter. 

3.  Schizophrenia was not shown in service or within one year 
of the veteran's discharge from service.

4.  A psychiatric disorder, to include schizophrenia and 
adjustment disorder, is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Schizophrenia was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  A psychiatric disorder, to include adjustment disorder, 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in July 2004, prior to the 
initial decision on the claim in October 2004, and again 
provided notice in March 2006.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the July 2004 VCAA notice letter, the RO informed the 
veteran of the information and evidence necessary to 
substantiate his claim for service connection.  Specifically, 
the RO stated that the evidence must show three things:

1.  You had an injury in military service or a disease that 
began in or was made worse during military service, or that 
there was an event in service which caused injury or disease.

2.  You have a current physical or mental disability. 

3.  There is a relationship between your current disability 
and an injury, disease, or event in military service.  
Medical records or medical opinions usually show this 
relationship. 

Further, the RO informed the veteran that evidence was needed 
to show that his claimed mental problem, which the veteran 
alleges was aggravated by military service, existed from 
military service to the present time.  

The notice letter described the information and evidence that 
VA would seek to provide including relevant records held by 
any federal agency, such as records from the military, from 
VA hospitals, or from the Social Security Administration 
(SSA).  Additionally, the letter noted that VA would make 
requests for service medical records, and also records not 
held by any federal agency, such as medical records from 
state or local governments, private doctors and hospitals, or 
current or former employers.

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide any evidence pertinent to his claim.  In 
particular, the letter instructed the veteran to include the 
dates of military treatment during service, statements from 
persons who knew the veteran during service and who know of 
any disability he had while on active duty, records and 
statements from service medical personnel, and employment 
physical examinations.  Additionally, the veteran was asked 
to submit medical evidence from hospitals, clinics, and 
private physicians of treatment since military service; 
pharmacy prescription records; insurance examination reports; 
and all pre-service treatment records.   

Finally, the "fourth element," was also satisfied.  The 
letter asked the veteran to send VA any evidence in his 
possession that pertained to his claim.  The veteran was 
reminded to send any medical reports he had, especially those 
which were within the last twelve months.  A VA Form 21-4142, 
Authorization and Consent to Release Information, was 
enclosed for the veteran to sign in order for VA to obtain 
any relevant treatment records on the veteran's behalf.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns with 
regard to this matter have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
As noted above, because each of the four content requirements 
of the VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the veteran 
covering all content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection.  In a letter 
dated in March 2006, the veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating or the effective date for the disability on appeal.  
While the timing of this notice was after the initial 
adjudication, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  The 
question of the rating or effective date is rendered moot as 
service connection is not warranted.  

VA requested and received the veteran's SMRs and personnel 
records.  The veteran indicated that he had been treated at 
Northern Pines (a mental health clinic) from approximately 
1960-1971 and 1977-1978, and at a university from 
approximately 1975-1980.  In August 1992, Northern Pines 
indicated, however, that they do not have the veteran's 
records.  In a January 2005 letter to VA, the university 
noted that their treatment records are destroyed seven years 
after a client is last seen, and therefore, they do not have 
any of the veteran's records.  However, the Board notes that 
treatment records dated in 1978 and 1979 from the university 
are on record.  

In an August 2006 statement to VA, the veteran's 
representative stated that they had no further argument.  
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

The Board notes that the veteran did not undergo a VA 
examination.  However, as will be discussed more fully below, 
the Board finds that it is not necessary to order a VA 
examination as the evidence of record is sufficient to make a 
determination.  38 C.F.R. § 3.159(c)(i)(4).  The veteran's 
service medical records do not show schizophrenia or any 
psychiatric problems in service.  Additionally, the first 
medical diagnosis of schizophrenia was made in an August 1992 
psychology report, 18 years after the veteran's separation 
from service and the first diagnosis of an adjustment 
disorder was noted in a February 2000 psychiatric 
questionnaire, 25 years after service.  Further, the evidence 
which indicates that the veteran's mental condition was 
aggravated in service was based on what will be shown below 
to be the veteran's self-reported unsubstantiated history.  
Accordingly, it was not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(i)(4); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).

Therefore, the duty to assist the veteran has been satisfied.  
VA has provided the veteran and his representative with a SOC 
and SSOC, which informed them of the laws and regulations 
relevant to his claims, and has attempted to obtain all 
available private medical evidence identified by the veteran.  
The veteran's service medical and personnel records have been 
obtained, and to the extent possible, all medical records 
pertinent to the years before and after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


BACKGROUND

The veteran seeks service connection for a psychiatric 
disability to include schizophrenia, paranoid type, and an 
adjustment disorder.  In a June 2004 statement, the veteran 
claims that he had a mental condition prior to his military 
service.  The veteran contends that his problems today are 
directly related to his military service, which aggravated 
his mental problems.  

In his NOD, received by VA in October 2004, the veteran 
states that he was seen in a mental health clinic as part of 
an ongoing investigation while in service.  In his Form 9, 
received by VA in May 2005, the veteran states that he found 
his time in the service comforting because Uncle Sam kept an 
eye on him.  When he went to reenlist, the veteran contends 
that he was told by the sergeant that "he wasn't fit for 
this man's Army."  The veteran believes that he would have 
been a decent person, without mental problems, if he could 
have stayed in.  Additionally, the veteran describes an 
experience where he was court-martialed.  The veteran 
contends that for a year after he left the Army, he could not 
function physically or mentally.  The veteran believes that 
whatever his problem was prior to service, it was worsened by 
the Army.

The veteran's service medical records from November 1972 to 
November 1975, including entrance and separation 
examinations, are absent for complaints, symptoms, or 
diagnoses of any psychiatric disorder, to include 
schizophrenia or an adjustment disorder.  There is no medical 
evidence that the veteran was seen in a mental clinic during 
service.

The veteran's personnel records indicate that his military 
occupation was that of a switchboard operator.  There is no 
record of a court-martial or any discipline in the record.  
In fact, the veteran was promoted regularly and was honorably 
discharged.  

Subsequent to service, there are two memoranda style letters 
written by a doctor who saw the veteran in counseling 
sessions during college.  The letters, written in November 
1978 and April 1979, describe the veteran as a "paranoid 
perfectionist" and comment on the problems he was currently 
experiencing in college.  There is no mention of any problems 
during the veteran's military service, which occurred 
approximately three years before these letters were written.

The record reflects that the veteran made an earlier claim 
for non-service connected pension benefits in October 1992 as 
a result of his inability to work due to mental illness.  The 
veteran stated that his mental illness began in 1990.  There 
was no reference to any problems in service.  In December 
1992, the RO granted his claim for non-service connected 
pension.  

The first post-service indication of schizophrenia, paranoid 
type of record is from an August 1992 psychological report 
from a private psychologist, Dr. Laney.  This psychological 
report was originally prepared in response to a VA request 
for treatment records for the veteran's claim of non-service 
connected pension.  Dr. Laney noted that the veteran reported 
spending 18 months in Korea as a switchboard operator, 13 
miles from the DMZ.  The veteran commented that there were 
times when he was in service that he could not do anything 
because of fear.  Dr. Laney summarized that the veteran 
appears to have a schizophrenic thinking disturbance that 
first appeared in adolescence and progressed through the 
years.  Dr. Laney opined that the veteran was probably able 
to function in school and the Army because expectations were 
clearly laid out for him; but when left on his own he becomes 
disorganized.  Dr. Laney did not comment further on the 
veteran's military experience.

A September 1992 SSA mental residual functional capacity 
assessment reveals a diagnosis of chronic paranoid 
schizophrenia.  In February 2000, Dr. Laney responded to a 
SSA benefits determination psychiatric questionnaire and 
noted that the veteran had a diagnosis of paranoid 
schizophrenia that began in adolescence and has gradually 
worsened, and a diagnosis of adjustment disorder with mixed 
anxiety and depressed mood, which began in 1999.  Dr. Laney 
did not report that the veteran had experienced any problems 
from his military service or that it played a role in his 
psychiatric disorder.

In August 2004, Dr. Laney submitted another memorandum to VA.  
This time, the memorandum was in response to a request for 
treatment records for the veteran's claim on appeal, which 
was filed in June 2004.  Dr. Laney indicated he had seen the 
veteran on a twice monthly basis in supportive therapy since 
the August 1992 evaluation for SSA disability benefits.  The 
veteran had two Axis 1 diagnoses:  schizophrenia, paranoid 
type and adjustment disorder with mixed anxiety and depressed 
mood.  Dr. Laney noted that the veteran had reported that 
during his service in Korea, there was a theft in his unit 
and he was interrogated as a witness.  The veteran described 
the interrogation as prolonged and noted that it affected him 
deeply.  The veteran also told Dr. Laney that his unit was 
bombed.  After these experiences, the veteran reported seeing 
an Army psychiatrist who recommended psychotropic medication.  
Dr. Laney opines that "[p]rior to these experiences [the 
veteran] had made adequate adjustment in life.  Following 
these experiences he has never really made what would be 
called a normal adjustment."  In Dr. Laney's opinion, it is 
at least as likely as not that the veteran's mental condition 
was aggravated by experiences during his time in service.  

In sum, the veteran contends that his current psychiatric 
disabilities pre-existed and were aggravated by service.  Dr. 
Laney most recently opines that the veteran's mental problems 
began in adolescence and were worsened by service.  As will 
be discussed more fully below, the Board finds that the 
veteran was in sound condition upon service entrance and the 
preponderance of the evidence is against a finding that the 
veteran's current psychiatric disabilities pre-existed or 
were aggravated by service.  Further, the preponderance of 
the evidence is against a finding that the veteran's 
psychiatric disabilities had their onset during service, or 
that a psychosis was manifested within one year of service.  


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and a psychosis manifests to a 
degree of l0 percent within 1 year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).  

The veteran has current diagnoses of psychiatric 
disabilities.  The veteran's most recent diagnoses are 
schizophrenia, paranoid type and adjustment disorder with 
mixed anxiety and depressed mood.  However, a diagnosis of a 
current disability is not enough to establish service 
connection.  

The Board turns to an analysis of the next criterion in order 
to establish service connection, whether there was an in-
service incurrence or aggravation of a disease or injury.  
The veteran claims in his June 2004 statement that he had a 
mental condition prior to his military service that was 
aggravated by his time in the Army.  

The Board begins with an analysis of whether the presumption 
of soundness applies.  On his November 1972 entrance 
examination report, the veteran's psychiatric system was 
described as normal.  The veteran marked "no" in response 
to the question of whether he had any nervous trouble of any 
sort.  The veteran also marked "no" when asked whether he 
had depression or excessive worry.  In response to the 
question whether he had been treated for a mental condition, 
he marked "no."  The veteran's service medical records are 
negative for any indications or diagnoses of any psychiatric 
disability, including schizophrenia and an adjustment 
disorder, which existed prior to service or otherwise.  There 
are no treatment records prior to the veteran's military 
service on record.  Therefore, the Board finds that no 
psychiatric disorder was noted at service entrance and, as 
such, the presumption of soundness applies.  

The Board now turns to an analysis of whether service 
connection can be granted on a direct basis.  As noted above, 
there are no complaints or diagnoses of any psychiatric 
disability during service, to include entrance and separation 
examinations.  However, even though there is no evidence of 
an in-service diagnosis, service connection may be granted 
for any disease diagnosed after discharge if all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The Board notes that the first evidence of any mental health 
problem was described in two memoranda style letters written 
by Dr. Schwartz, who saw the veteran in counseling sessions 
during college.  The Board finds it significant that while 
the letters were written approximately three years after the 
veteran's separation from service, there is not a single 
reference to the veteran's military service, which he now 
claims aggravated his current psychiatric disability.  The 
letters, written in November 1978 and April 1979, describe 
the veteran as a "paranoid perfectionist" and comment on 
the problems he was experiencing in college, several years 
after service.  The letters reference another doctor who 
counseled the veteran during college, Dr. Ficek.  As noted in 
the April 1979 letter, Dr. Ficek and Dr. Schwartz believed 
that the veteran was having problems dealing with life and 
discussed strategies for helping the veteran plan for his 
future.  There is no mention of the veteran's service in the 
military, nor is there a diagnosis of a psychiatric 
disability.  In fact, chronic paranoid schizophrenia was not 
diagnosed until August 1992 (by Dr. Laney), 12 years after 
the veteran's separation from service.  

The Board acknowledges that there is medical evidence, 
provided by Dr. Laney in August 2004, suggesting that the 
veteran had a psychiatric disability which was aggravated by 
service.  The Board finds that Dr. Laney's opinions were 
based entirely on the veteran's self-reported history of his 
military service and are not substantiated by the 
contemporaneous records from service.  As will be discussed 
below, the Board concludes that the evidence provided by the 
veteran is not credible, and therefore, Dr. Laney's opinion, 
based on that history is not persuasive.  Additionally, Dr. 
Laney's opinions dated in August 1992, February 2000, and 
August 2004 are inconsistent and contradict each other and, 
therefore, are of little probative value.

The evidence submitted by Dr. Laney and the veteran dated in 
the 1990s is silent for whether the veteran was experiencing 
psychiatric problems during service.  This evidence weighs 
against the claim.  Dr. Laney's August 1992 psychological 
report, which was prepared in response to an earlier claim 
for disability benefits, notes that the veteran reported 
spending 18 months in Korea as a switchboard operator, 13 
miles from the DMZ.  The veteran's only comment to Dr. Laney 
pertaining to his service is that there were times when he 
could not do anything because of fear.  There is no 
elaboration on what the veteran meant by fear.  When 
summarizing the veteran's psychiatric problems in the August 
1992 report, Dr. Laney did not describe the veteran's 
reported experiences in service as a cause or an aggravation 
of his diagnosed condition of chronic schizophrenia, paranoid 
type.  Instead, Dr. Laney notes that the veteran was probably 
able to function in school and the Army because expectations 
were clearly laid out for him; when left on his own he 
becomes disorganized.  This opinion suggests that the Army 
had a positive impact on the veteran's mental health.

In a February 2000 psychiatric questionnaire, Dr. Laney 
opines that the veteran's paranoid schizophrenia began in 
adolescence and gradually worsened.  The basis for this 
opinion was not articulated.  Dr. Laney also states that the 
veteran has an adjustment disorder, which he notes to have 
begun in 1999, long after service.  This report is also 
negative for any problems from service.  

After the veteran filed a claim for service connection in 
June 2004, Dr. Laney submitted an August 2004 letter to the 
VA in support of the veteran's claim.  In this letter Dr. 
Laney, who had been treating the veteran since August 1992, 
first relays the veteran's account of an interrogation during 
service.  The veteran described the interrogation as 
prolonged and noted that it affected him deeply.  The veteran 
also told Dr. Laney that his unit was bombed.  After these 
experiences, Dr. Laney notes that the veteran reported seeing 
an Army psychiatrist who recommended psychotropic medication.  
Dr. Laney opines that "[p]rior to these experiences [the 
veteran] had made adequate adjustment in life.  Following 
these experiences he has never really made what would be 
called a normal adjustment."  In Dr. Laney's opinion, it is 
at least as likely as not that his mental condition was 
aggravated by experiences during his time in service.  

The Board notes that Dr. Laney's August 2004 opinion is 
inconsistent with his August 1992 and February 2002 opinions.  
In fact, Dr. Laney provides three different rationales as to 
the etiology of the veteran's psychiatric problems.  Further, 
Dr. Laney did not link the veteran's current psychiatric 
problems to service until twelve years after he began 
treating the veteran.  

The Board further notes that there is no indication that Dr. 
Laney reviewed the veteran's claims folder to include his 
SMRs or any historical medical records.  Therefore, any 
information about the veteran's military service was provided 
by the veteran.  Generally, opinions which are based upon an 
actual review of the documented clinical history are entitled 
to greater probative weight than those that are based on 
unsubstantiated history provided by the veteran.  See Black 
v. Brown, 5 Vet. App. 177 (1993); See also, LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (holding that a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional); Wood v. Derwinski, 1 
Vet. App. 190, 191-192 (1991) (an opinion may be discounted 
if it materially relies on a layperson's unsupported history 
as the premise for the opinion).  However, the court has held 
that while the Board is entitled to weigh the credibility of 
lay evidence, a lack of contemporaneous medical evidence 
should not be an absolute bar to the veteran's ability to 
prove his claim of entitlement to disability benefits based 
on competent lay evidence.  Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006).  If the Board concludes that the lay 
evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence 
should not be an absolute bar to the veteran's ability to 
prove his claim of entitlement to disability benefits based 
on that competent lay evidence.  Id.  

The Board finds that the evidence presented by the veteran is 
not consistent and therefore not credible.  The Board finds 
it significant that the veteran did not initially state that 
his mental problems existed prior to service.  On his October 
1992 claim for non-service connected pension, the veteran 
states that his mental problems began in 1990.  Twelve years 
later, in his June 2004 claim that is currently on appeal, 
the veteran asserts that his mental problems began prior to 
service.  It is also noteworthy that the veteran did not file 
a claim for service connection until almost thirty years 
after service.  

Further, the veteran claims in a July 2004 statement that he 
had a pre-existing mental condition that has never stabilized 
as a result of his military experience and continues on 
today.  However, in his Form 9, the veteran appears to 
contradict himself, stating that he found his time in the 
service comforting because Uncle Sam kept an eye on him.  
When he went to reenlist, the veteran contends that he was 
told by the sergeant that "he wasn't fit for this man's 
Army."  The veteran also comments that he believes that he 
would have been a decent person without mental problems if he 
could have stayed in.  There is nothing in the veteran's DD 
214 or anywhere else on file which indicates that the veteran 
was not eligible to reenlist.  

The veteran also contends in his NOD that he was seen in a 
mental health clinic as part of an ongoing investigation 
while in service.  In his Form 9, the veteran states that he 
was court-martialed.  Both events are also described by Dr. 
Laney in his August 2004 report.  The Board notes that there 
is no indication in the veteran's personnel records or 
anywhere else on file that he was court-martialed or received 
any discipline during service.  In fact, the veteran's 
personnel records indicate he was promoted and received an 
honorable discharge and his psychiatric status on the 
physical examination for separation from service was normal.  

Additionally, the Board notes that there is no in-service 
evidence that the veteran was prescribed medication or 
received counseling from an Army psychiatrist.  Further, 
there is no independent evidence that the veteran's unit was 
bombed in Korea.  Additionally, the Board finds it 
significant that the veteran did not report experiencing an 
in-service interrogation for theft, which he described as 
prolonged and affecting him deeply, until at least 19 years 
after service.  There is no indication that the veteran 
mentioned his military service at all in his college 
counseling sessions from the 1978 and 1979 memoranda.  The 
Board also notes that the veteran did not mention anything 
about his unit being bombed, another traumatic event, or 
being interrogated on the veteran's initial examination for 
disability benefits in August 1992.  

In conclusion, the Board finds that the lay evidence 
assertions provided by the veteran concerning his in service 
experiences are not credible.  The veteran's personnel 
records do not support the veteran's contentions that he was 
court-martialed, ineligible for service, or that his unit was 
bombed in Korea.  Further, the veteran's own account of his 
experiences in service is contradictory.  Because of the 
inconsistency, and lack of any corroborating evidence, the 
Board finds that the veteran's allegations have limited, if 
any probative value.  Consequently, Dr. Laney's opinion, 
which is based on the unsubstantiated history provided by the 
veteran and which is inconsistent with the other evidence of 
record, is accorded very little weight. 

In sum, the preponderance of the evidence is against linking 
the veteran's current psychiatric disorder, to include 
schizophrenia and adjustment disorder, to service.  Absent 
such a nexus, service connection for psychiatric disorder may 
not be granted.  38 C.F.R. § 3.303.  Additionally, there was 
no diagnosis of a psychosis within 1 year from the date of 
the veteran's separation from service; therefore, entitlement 
to service connection on a presumptive basis is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for psychiatric disorder, to include schizophrenia and 
adjustment disorder with mixed anxiety and depressed mood is 
denied.


ORDER

Entitlement to service connection for a psychiatric 
disability, to include schizophrenia, paranoid type, and an 
adjustment disorder with mixed anxiety and depressed mood is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


